ORDER
PER CURIAM.
A jury convicted Raymond White of assault in the first degree and armed criminal action. On appeal, he alleges that the trial court clearly erred in overruling his Batson objection to the prosecutor’s use of its peremptory strike to remove an African-American venireperson from the panel. Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986).
We find no inherently discriminatory intent in the prosecutor’s explanation for its striking the venireperson from the jury panel. Appellant failed to show that the prosecutor’s proffered reasons for the strike were merely pretextual and that the strike was racially motivated.
Affirmed. Rule 30.25(b).